     Case 1:19-cv-01785-DAD-JLT Document 35 Filed 03/02/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RODOLFO A. CONTRERAS,                             No. 1:19-cv-01785-NONE-JLT (HC)
12                      Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
13           v.                                        § 2254 PETITION
14   J. W. SULLIVAN, Warden,                           (Doc. Nos. 10, 18)
15                      Respondent.
16

17           Petitioner Rodolfo A. Contreras is a state prisoner proceeding in propria persona on a

18   petition for writ of habeas corpus under 28 U.S.C. § 2254. Petitioner is currently serving 15 years

19   to life plus five years in state prison after a state court jury convicted him of second-degree

20   murder, gross vehicular manslaughter while intoxicated, and driving under the influence and

21   causing bodily injury. People v. Contreras, No. F074151, 2018 WL 6567673, at *1 (Cal. Ct.

22   App. Dec. 13, 2018). Based on the operative second amended § 2254 petition, petitioner seeks

23   federal habeas relief on grounds that the evidence presented at his trial was insufficient to convict

24   him and the trial judge erred in admitting inadmissible evidence at trial. (Doc. No. 10 at 2–3, 5,

25   7.) The California Court of Appeal considered these claims in petitioner’s state habeas

26   proceedings but rejected them. Contreras, 2018 WL 6567673, at *1. The California Supreme

27   Court also denied review of petitioner’s claims. (Doc. No. 10 at 2–3.)

28   /////
                                                       1
     Case 1:19-cv-01785-DAD-JLT Document 35 Filed 03/02/21 Page 2 of 3


 1          Pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302, the instant federal habeas

 2   petition was referred to a United States Magistrate Judge. The assigned magistrate judge

 3   reviewed the § 2254 petition and found that the state trial court’s decision was not (1) “contrary

 4   to, or involved an unreasonable application of, clearly established Federal law, as determined by

 5   the Supreme Court of the United States,” nor was it (2) “based on an unreasonable determination

 6   of the facts in light of the evidence presented in the State court proceeding.” (Doc. No. 18 at 9–

 7   25); 28 U.S.C. § 2254(d)(1), (2). Accordingly, the magistrate judge recommended that the instant

 8   § 2254 petition be denied with prejudice. (Doc. No. 18 at 24–25.) Petitioner twice objected to

 9   the pending findings and recommendations, (Doc. Nos. 26, 29); respondent has responded to the

10   petitioner’s objections, (Doc. No. 27).

11          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

12   de novo review of the case. The court finds the pending findings and recommendations to be

13   supported by the record and proper analysis, and that petitioner’s objections fail to persuade the

14   undersigned otherwise. In his objections, petitioner re-asserts arguments that have already been

15   addressed by the magistrate judge in the pending findings and recommendations (see Doc. No.

16   18), as well as by the California Court of Appeal, see Contreras, 2018 WL 6567673. Petitioner

17   also asserts new claims in the objections that are not raised in the operative second amended

18   petition; those new claims have been considered by the magistrate judge by way of petitioner’s

19   motion for leave to file a third amended petition, which was denied as untimely and because the

20   granting of further leave to amend would be futile,1 (see Doc. No. 34 at 1–4). The denial for
21   further leave to amend was proper. For these reasons, the undersigned will adopt the findings and

22   recommendations.

23          The court is also not persuaded that petitioner is entitled to a certificate of appealability

24   under 28 U.S.C.A. § 2253. “Section 2253(c)(1)(A) provides that unless a circuit justice or judge

25   issues a certificate of appealability, an appeal may not be taken from ‘the final order in a habeas

26   corpus proceeding in which the detention complained of arises out of process issued by a State
27
     1
      “A district court may deny leave to amend when amendment would be futile.” Hartmann v.
28   California Dep’t of Corr. & Rehab., 707 F.3d 1114, 1130 (9th Cir. 2013) (citation omitted).
                                                    2
     Case 1:19-cv-01785-DAD-JLT Document 35 Filed 03/02/21 Page 3 of 3


 1   court.’” Harbison v. Bell, 556 U.S. 180, 183 (2009). To be entitled to a certificate of

 2   appealability, a petitioner must make a substantial showing that “reasonable jurists could debate

 3   whether (or, for that matter, agree that) the petition should have been resolved in a different

 4   manner or that the issues presented were adequate to deserve encouragement to proceed further.”

 5   Slack v. McDaniel, 529 U.S. 473, 483–84 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880

 6   (1983)). Neither of the requirements exists here. The court therefore declines to issue a

 7   certificate of appealability.

 8           In light of the foregoing, the court ORDERS as follows:

 9           1.      The findings and recommendations (Doc. No. 18), filed July 28, 2020, are

10                   ADOPTED in full;

11           2.      The second amended petition for writ of habeas corpus (Doc. No. 10) is DENIED

12                   without further leave to amend being granted;

13           3.      The court DECLINES to issue a certificate of appealability; and

14           4.      The Clerk of Court is DIRECTED to assign a district judge to this case for the

15                   purpose of closing the case, then to enter judgment and to close the case.

16   IT IS SO ORDERED.
17
         Dated:     March 1, 2021
18                                                         UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                       3
